Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is represented by Bournat et al (US 2013/0153105), Koyama et al (US Patent No. 6003575), Fontaine (US Patent No. 6,378,583). 
In independent claim 1, Bournat discloses the plurality of main grooves, the first and second lug grooves and the first middle sipe. However, Bournat fails to disclose the connecting middle sipe element connecting the crown-side middle sipe element with the shoulder-side middle sipe element in such a manner that an acute angle corner is formed between the crown-side middle sipe element and the connecting middle sipe element and an acute angle corner is also formed between the shoulder-side middle sipe element and the connecting middle sipe element. Bournat also fails to disclose the fourth and fifth middle sipes. 
Koyama discloses that the connecting middle sipe element connecting the crown-side middle sipe element with the shoulder-side middle sipe element in such a manner that an acute angle corner is formed between the crown-side middle sipe element and the connecting middle sipe element and an acute angle corner is also formed between the shoulder-side middle sipe element and the connecting middle sipe element. However, Koyama fails to disclose the single fourth and single fifth middle sipes. 
Both Bournat and Koyama fails to disclose the single fourth and single fifth middle sipes extending in arc-shaped manner. So independent claim 1 is allowable.
21, Both Bournat and Koyama fails to disclose the single fourth and single fifth middle sipes. So independent claim 21 is allowable.
Claims 2-18 are dependent on claim 1. Since the independent claim 1 is allowable, so claims 2-18 are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742